Per Curiam,
The appellant set up the plea of self-defense on his trial in the court below, and no complaint is made of the instruction as to it given to the jury before they retired to deliberate upon their verdict. Having so retired, they returned and’ asked for further instruction as to the two degrees of murder. The instruction so given them is set out in the first assignment, and the single complaint of the prisoner is that it discloses error as to the law of self-defense which had been correctly explained in the general charge. If this be so, a new trial would have to be awarded: Com. v. Deitrick, 221 Pa. 7; Com. v. Greene, 227 Pa. 86;. Com. v. Wooley, 259 Pa. 249; but this is not so, for in the instruction asked for the learned trial judge confined himself to the jury’s request and correctly re-defined the two degrees of murder without in any way departing from the correct instruction as to the law of self-defense. This is so patent that nothing more need be said in dismissing the assignments of erorr.
The judgment is affirmed with direction that the record be remitted for the purpose of execution.